Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00322-CV

                             VACZILLA TRUCKING, LLC,
                                     Appellant

                                             v.

                                CINTAS CORPORATION,
                                       Appellee

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 13-03-00059-CVK
                           Honorable Ron Carr, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. It is
ORDERED that Appellant’s motion to dismiss is GRANTED. Costs of appeal are taxed against
the party incurring same.

       SIGNED September 3, 2014.


                                              _________________________________
                                              Karen Angelini, Justice